Citation Nr: 1211010	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the finding that the Veteran was a fugitive felon resulting in termination of disability compensation benefits payments for the period May 16, 2005 to July 11, 2005, was proper.

2.  Whether the removal of the Veteran's spouse as a dependent due to divorce, effective, October 1, 2006, was proper.

3.  Whether the reduction of the Veteran's disability compensation benefits payments due to incarceration, effective, July 19, 2006, was proper.

4.  Whether an overpayment of disability compensation benefits payments, in the calculated amount of $10,399.83, was properly created.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from April to December 1982, from October 1992 to April 1993, and from November 1993 to November 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin Regional Office (RO) and Pension Management Center (PMC).

The issues of (1) whether the removal of the Veteran's spouse as a dependent due to divorce, effective, October 1, 2006, was proper; and (2) whether an overpayment of disability compensation benefits payments, in the calculated amount of $10,399.83, was properly created, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran met the definition of a fugitive felon.

2.  On May 19, 2006, the Veteran was convicted of a felony and incarcerated by the Wisconsin Department of Corrections.  

3.  The term of incarceration exceeded 60 days and the Veteran's compensation benefits payments were reduced to the 10 percent rate, effective July 19, 2006, the 61st day of incarceration. 



CONCLUSIONS OF LAW

1.  The Veteran was not a fugitive felon and the termination of his disability compensation benefits payments for the period May 16, 2005 to July 11, 2005, was not proper.  38 U.S.C.A. §§ 5103A, 5107, 5313 (West 2002); 38 C.F.R. § 3.665 (2011).

2.  The reduction of the Veteran's disability compensation benefits payments to the equivalent of a 10 percent evaluation, effective July 19, 2006, due to incarceration for a felony conviction was proper.  38 U.S.C.A. §§ 5103A, 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.665 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  On the issue of whether the finding that the Veteran was a fugitive felon resulting in termination of disability compensation benefits payments for the period May 16, 2005 to July 11, 2005, was proper, the Board is taking action favorable to the Veteran by restoring the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

On the issue of whether the reduction of the Veteran's disability compensation benefits payments due to incarceration, effective, July 19, 2006, was proper, notice under the Veterans Claims Assistance Act (VCAA) is not required because there is no dispute as to the relevant facts and the law is controlling.  The VCAA does not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, the issue on appeal arises under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated veterans, and not from the receipt of a substantially complete application from a veteran.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required. 

In this case, the Veteran's former spouse contacted VA in May 2006 and stated that she and the Veteran divorced approximately one year prior to this report of contact.  She did not provide a specific date of the divorce, but notified VA that the Veteran was incarcerated in Wisconsin since May 2005 awaiting sentencing on a felony charge.  A VA Form 21-4193 (Notice to VA of Veteran or Beneficiary Incarcerated in Penal Institution) dated February 2007 indicated that the Veteran was convicted of a felony.  The date of confinement following conviction was June 23, 2006.  

In July 2007, VA provided notice to the Veteran of its proposed action to classify the Veteran as a fugitive felon.  The Veteran was advised to submit evidence showing that the warrant in question cleared within 60 days of the date of the letter; otherwise, VA would stop the Veteran's disability compensation benefits payments.  The Veteran was further advised that July 11, 2005 was the date on which the warrant agency found the warrant to be cleared.  The Veteran was provided additional information about VA's proposed action to reduce his disability compensation benefits payments, effective July 19, 2006, due to his incarceration, which was in excess of 60 days.  He was also informed of the rights of dependents to an apportionment while he was incarcerated and the conditions under which payments to the person may be resumed upon release from incarceration.  VA also proposed to remove the Veteran's former spouse as a dependent since she and the Veteran were divorced.  The effective date of the proposed reduction was August 1, 2003, the first of the month following the date that the Veteran last verified her as a dependent.  Finally, the Veteran was advised that the various recalculations of these disability compensation benefits payments would result in an overpayment.  

The Veteran submitted a statement in July 2007 in which he indicated that his felony sentence was vacated.  He also indicated that the arrest warrant cleared on May 30, 2005, and not July 11, 2005.  The Veteran identified the date of his divorce from his former spouse as September 16, 2006.  However, he provided no additional information to verify this date.  Included in the claims file is a VA Form 21-686c (Declaration of Status of Dependents) dated in August 2007.  The Veteran stated that his marriage was terminated in Colorado on October 16, 2006.

The Veteran submitted another statement in August 2007 in which he expressed the opinion that VA was aware of the ongoing nature of the criminal proceedings against him as early as June 2005 during a three-way telephone conversation between the Veteran, his attorney, and VA.  The Veteran further stated that VA assisted him in establishing a new bank account after it was determined that the Veteran's spouse was illegally transferring his VA funds out of their joint account without his permission.  The Veteran also stated that he had not received any disability compensation benefits payments from VA since April 2005.  

In September 2007, a VA report of contact confirmed that the Veteran was still incarcerated and that no ruling had been made with respect to overturning his guilty plea.  In an administrative decision dated that same month, the RO terminated the Veteran's disability compensation benefits payments from May 16, 2005 to July 11, 2005, on the basis that he was a fugitive felon.  The RO also reduced his disability compensation benefits payments, effective July 19, 2006, on account of being incarcerated in excess of 60 days and removed the Veteran's spouse as a dependent, effective October 1, 2006.  The effective date for the removal of the Veteran's spouse as a dependent was calculated based on the date of divorce as provided by the Veteran. 

Court records associated with the claims file revealed that a criminal complaint was filed on May 16, 2005 in Wisconsin.  An arrest warrant for the Veteran was issued on that same date.  The warrant was served on July 11, 2005.  During the initial court appearance on July 12, 2005, it was noted that the Veteran's mailing address was located in Colorado.  Additional information revealed that the Veteran was taken into custody on July 22, 2005, pleaded no contest to the charges against him, and remained in custody until his conviction on May 19, 2006.  He was later transferred to the custody of the Wisconsin Department of Corrections at that time.  Subsequent records reflect that the Veteran's sentence was vacated on more than one occasion and that he was re-sentenced as a result of due process errors.  However, the Veteran's conviction was not overturned or vacated; in fact, the Veteran remains in the custody of the Wisconsin Department of Corrections.  

The VA PMC issued a decision in December 2007 in which it denied a waiver of overpayment in the amount of $10,399.83.  The PMC described the Veteran's fault in creating the debt as "significant" and stated that the Veteran had an obligation to notify VA of his incarceration.  The PMC also questioned how the overpaid funds were spent since the Veteran's basic needs were met during incarceration.  Similarly, the PMC found no evidence of financial hardship and determined that it was "fair and equitable" for the Veteran to repay the debt.  The Veteran notified VA in December 2007 that he used the funds to pay for his legal defense. 

The Veteran requested a hearing in connection with his current claims.  In September 2008, the RO advised the Veteran in writing that there was no provision in the law to allow telephonic hearings as he requested.   

In January 2009, the Veteran advised VA that his sentence for the felony conviction was vacated on two occasions.  He was noted to have a third post-conviction appeal pending with respect to the sentence imposed.  The Veteran reiterated that VA was aware of his status both prior to and after his conviction.  He also indicated that VA was aware that his former spouse was responsible for illegally transferring VA monies to her personal bank account without the Veteran's authorization.  

The Veteran was scheduled for a hearing before the Board in connection with the current claims in April 2009.  The Veteran was notified of this hearing, but failed to report for it because he was incarcerated.  

In October 2009, the Veteran submitted a statement in support of his fugitive felon claim.  Specifically, the Veteran provided one page of a court transcript which showed that he was given credit for time served in Wisconsin, effective May 30, 2005.



I.  Fugitive Felon Status

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  See 38 U.S.C.A. § 5313B (West 2002). The implementing regulation, 38 C.F.R. § 3.665(n) (2011), provides:

(1)  Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or DIC [Dependency and Indemnity Compensation] is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.

(2)  For the purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:

(i)  Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, which is a felony under the laws of the place from which the person flees; or

(ii)  Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  

(3)  For purposes of paragraph (n) of this section, felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4)  For purposes of paragraph (n) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran.
While the term "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th ed. 2004) defines "fugitive" as a person who flees or escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  A beneficiary or dependent who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  See M21-MR, Part X, Chapter 16(1)(c).  

In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  VAOPGCPREC 07-02; 69 Fed. Reg. 25177 (2004).  It was noted that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee."  Id.  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

The Board finds that the Veteran does not meet the criteria to be classified as a fugitive felon in this case.  Thus, terminating his disability compensation benefits payments for the period May 16, 2005 to July 11, 2005, was not proper.  As the evidence of record does not show that the Veteran violated a condition of probation or parole, the only definition of fugitive felon that may apply in this case is the one providing that a fugitive felon is a person "fleeing to avoid prosecution" for an offense which is a felony under the laws of the place from which the person flees.  Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  As discussed to above, flight or hiding is also necessary to meet the legal definition of fugitive. 

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  The Board's finding that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such is consistent with the interpretation by several federal courts of the essentially identical SSA fugitive felon provision.  In December 2005, the Second Circuit Court of Appeals found that in order for a person to be fleeing prosecution under the statute:

[T]here must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 2005).  

Here, there is conflicting evidence about when the Veteran first knew that he was facing prosecution.  The felony warrant was issued in Wisconsin on May 16, 2005. Pertinent court records reflected that the warrant was served on July 11, 2005.  The Veteran subsequently submitted statements and evidence showing a personal awareness of the warrant as early as May 30, 2005.  He also provided one page of a court transcript dated in June 2006, which showed that he was given 384 days credit for time served in Wisconsin, beginning May 30, 2005.  Based on the court transcript the Veteran was incarcerated in Wisconsin for a felony offense as early as May 30, 2005.

In any event, there is no evidence of record to show, or even suggest, the intentional act of "flight from prosecution" necessary to establish fugitive felon status.  In fact, it appears that the Veteran was incarcerated for some part of the time during which he is accused of being a fugitive felon.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute). 

The Board is not charged with determining whether the Veteran has engaged in criminal conduct, but only with whether he may be considered a "fugitive felon" under controlling statute and regulation.  The actions described above do not reflect the intentional act of "flight from prosecution" necessary to establish fugitive felon status, particularly where, as here, the Veteran was incarcerated in Wisconsin for a felony offense as early as May 30, 2005.  Consequently, the Veteran cannot be considered to have been a fugitive felon under the controlling statute and regulation.  As the Veteran is not shown to have been a fugitive felon from May 16, 2005 to July 11, 2005, the termination of his compensation benefits payments for that period of time was not proper.

II.  Reduction Due to Incarceration

A person who is incarcerated in a Federal, State or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665 beginning on the 61st day of incarceration.  See 38 U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).

In the case of a veteran with a service-connected disability rated at 20 percent or more, a veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  See 38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, a veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See 38 C.F.R. § 3.665(d). 

However, VA must notify a veteran that the benefits are subject to reduction due to his incarceration, of the rights of dependents to an apportionment while the person is incarcerated, and conditions under which payments to the person may be resumed upon release from incarceration.  See 38 C.F.R. § 3.665(a).  In addition, no award of compensation shall be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  See 38 C.F.R. §§ 3.103(b)(2), 3.105(h) (2011).

VA received information from the Veteran's former spouse in May 2006 that the Veteran was incarcerated in Wisconsin since May 2005 on a felony charge.  A July 2007 VA letter clearly notified the Veteran of the proposed reduction of compensation benefits due to incarceration, any dependent's rights to apportionment, and the possible resumption of benefits upon his release from incarceration.  The Veteran requested a personal hearing with respect to the proposed reduction, and the hearing was scheduled for April 2009.  The Veteran was notified of this hearing, but failed to report for it because he was incarcerated.  Pertinent court records list the Veteran's conviction date as May 19, 2006.  

At the time of the Veteran's incarceration, service connection was in effect for chronic low back strain with early grade I spondylolisthesis with interspace narrowing and muscle spasms, evaluated as 40 percent disabling, effective January 15, 1998; generalized anxiety disorder and dysthymic disorder, evaluated as 10 percent disabling, effective November 8, 1994; right ear tinnitus, evaluated as 10 percent disabling, effective June 10, 1999; and status-post perforated right tympanic membrane, assigned a noncompensable evaluation, effective November 8, 1994.  The combined disability rating was 50 percent, effective January 15, 1998.   

In September 2007, the Veteran's benefits were reduced to an amount equivalent to a 10 percent evaluation, effective July 19, 2006, the 61st day of incarceration.  The reduction of benefits remains in effect until the Veteran's release, at which time his full rate will be restored.  Although the Veteran's sentence has been vacated on more than one occasion during the pendency of the claim because of due process errors, the conviction itself has not been overturned or vacated and the Veteran remains incarcerated.  To the extent that the Veteran asserts otherwise, he has not submitted evidence to show that the conviction has been overturned or vacated and there is no evidence that the Veteran was released from custody.  Accordingly, the reduction of the Veteran's disability compensation benefits, effective July 19, 2006, due to incarceration, was proper.  Thus, the Veteran's appeal is denied.  38 C.F.R. § 3.665.

The Board considered the doctrine of reasonable doubt in reaching this decision.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The termination of VA disability compensation benefits payments from May 16, 2005 to July 11, 2005, on the grounds that the Veteran was a fugitive felon was not proper, and the appeal is granted.

The reduction of the Veteran's disability compensation benefits payments due to incarceration, effective July 19, 2006, was proper and the appeal is denied. 


REMAND

The Board finds that additional evidentiary development is required with respect to the appeal of whether the removal of the Veteran's spouse as a dependent due to divorce, effective, October 1, 2006, was proper.  In this regard, it is unclear from the record when the Veteran and his former spouse terminated their marriage.  The date on which the Veteran and his former spouse terminated their marriage is relevant to determine the amount of overpayment generated.  

Initially, the Veteran's former spouse contacted VA in May 2006 and stated that she and the Veteran had been divorced for approximately one year.  The Veteran indicated that the divorce was terminated in Colorado on either September or October 16, 2006.  In a notice letter dated July 2007, VA proposed to remove the Veteran's spouse as a dependent since she and the Veteran were divorced.  The effective date of the proposed reduction was August 1, 2003, the first of the month following the date that the Veteran last verified her as dependent.  However, the RO ultimately assigned October 1, 2006, as the effective date of the removal of the Veteran's spouse as a dependent due to divorce.  The RO assigned this date based on the Veteran's report that the marriage was terminated on September 16, 2006.  

Of significance, the RO indicated in the September 2008 statement of the case that the exact date of the divorce was unknown.  Therefore, the RO relied on uncorroborated information provided by the Veteran in assigning the effective date for the removal of the Veteran's spouse as a dependent due to divorce.  There is no documentation in the record, however, of the steps that the RO took to reach the conclusion that the exact date of the divorce was unknown.  See 38 C.F.R. § 3.159(e) (2011).  On remand, the RO must contact the appropriate state agency to determine the exact date of the Veteran's divorce.  All efforts to obtain this information must be included in the claims file and if such information is not available, the Veteran must be notified and given an opportunity to respond.  

In addition, the issue of whether an overpayment of disability compensation benefits payments, in the calculated amount of $10,399.83, was properly created, is inextricably intertwined with the Board's decision to remand the issue of whether the removal of the Veteran's spouse as a dependent due to divorce, effective, October 1, 2006, was proper.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Moreover, the Board's finding that the termination of VA disability compensation benefits payments from May 16, 2005 to July 11, 2005, on the grounds that the Veteran was a fugitive felon was not proper will have bearing on the amount of overpayment created.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appropriate state agency, including but not limited to the Colorado Department of Public Health and Environment, to verify the exact date that the Veteran's marriage to his former spouse was terminated.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Regardless of whether the RO is able to verify the exact date that the Veteran's marriage to his former spouse was terminated, the RO must recalculate the amount of overpayment.  Consideration must be given to the exact date that the Veteran's marriage to his former spouse was terminated, if known, and to the Board's finding that the termination of VA disability compensation benefits payments from May 16, 2005 to July 11, 2005, on the grounds that the Veteran was a fugitive felon was not proper.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


